Citation Nr: 1730596	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-47 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to November 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for tinea versicularis with onychogryphosis and tinea corporis and assigned a noncompensable evaluation.

Although the Veteran did not submit a notice of disagreement with the December 2008 rating decision, he did submit new and material evidence during the appeal period.  38 C.F.R. § 3.156(b).  The RO considered the additional evidence and continued the noncompensable evaluation in a July 2009 rating decision, which the Veteran did appeal.  Thus, the appeal stems from the Veteran's initial claim.

During the pendency of the appeal, in a November 2010 rating decision, the RO recharacterized the disability as tinea versicolor with onychomycosis and tinea axillaris and increased the evaluation to 10 percent effective from July 24, 2008. 

In May 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board. A transcript is of record.  In March 2017, he was given the opportunity to testify at another hearing before a different Veterans Law Judge, but he has not responded.  

The Board remanded the issue for further development in June 2014 and August 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's service-connected tinea versicolor with onychomycosis and tinea axillaris have not been shown to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  He has also not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability. In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id.  at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded VA examinations in October 2008, September 2010, and August 2014 in connection with his claim.  He was also scheduled for an additional VA examination in January 2017, but the Huntington VA Medical Center (VAMC) indicated that he failed to report.  The VAMC also called him in an attempt to reschedule the appointment, but he did not return the call.  In addition, the AOJ sent him a letter in July 2017 indicating that the VAMC had informed the AOJ that he had failed to report for the VA examination. He was asked to contact the AOJ within 30 days if he wanted to reschedule the examination, but no response has been received.  Moreover, the March 2017 supplemental statement of the case (SSOC) noted that the Veteran failed to report for the VA examination and explained the consequences of such action.  However, to date, the Veteran and his representative have not refuted that he failed to report for the VA examination.  Nor have they requested that it be rescheduled or provided good cause.

The Board finds that, at this point, further efforts to contact the Veteran for additional information in support of his claim, to include scheduling a new VA examination, would be futile.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, the Board finds that there has been substantial compliance with the prior remand directives.  There has been no assertion otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to notify and assist the Veteran in this case.  


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.
  
In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

In this case, the Veteran is currently assigned a 10 percent evaluation for his service-connected tinea versicolor with onychomycosis and tinea axillaris, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  However, the criteria under Diagnostic Code 7806 were not changed under those amendments.

Under Diagnostic Code 7806 both prior to and after October 23, 2008, a 10 percent evaluation is assigned for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Diagnostic Code 7806 also provides that a rating may instead be assigned for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  However, in this case, the Veteran's service-connected disability has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most appropriately rated under Diagnostic Code 7806.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected tinea versicolor with onychomycosis and tinea axillaris. 

Private medical records dated in October 2008 indicate that the Veteran had a fungus over his chest, axillary bends of his arms, back, and toes.  It was noted that he had been treated with Lamisil (anti-fungal medication) and medicated shampoo.  An examination revealed diffuse redness over his chest and abdomen and multiple light tan macules over the chest, upper extremities, axillae, and back.  He also had a yellowish nail on the first digit of his right toe.

The Veteran was afforded a VA examination in October 2008 during which he reported that he develops a rash on his skin on the front of his chest, abdomen, and arms, which is intermittent in nature and variable in duration.  Upon examination, there was no rash or evidence of tinea versicolor, but he indicated that it is controlled medicinally for up to two years by taking two tablets, referring to Lamisil.  The examiner also noted that the Veteran had a yellowish toenail.  

Private medical records dated in March 2009 indicate that the Veteran had minimal erythema over the upper extremities, chest, and abdomen.  The assessment was tinea corporis and onychomycosis, and he was prescribed Lamisil.

A VA medical record dated in August 2009 noted that the Veteran's skin was normal and that he did not have any lesions.

Private medical records dated in November 2009 indicate that the Veteran had completed a 12-week course of Lamisil for toenail onychomycosis and tinea corporis that had been evaluated in March 2009.  It was noted that he had rad scaling macular lesions over the trunk and upper extremities, and his right first toenail was affected.  He was prescribed ketoconazole shampoo that he was to use that night and then again in one week.

A VA medical record dated in December 2009 indicated that the Veteran had painful dystrophic toenails that had been treated with Lamisil three months earlier. His nails were later debrided in February 2010.

The Veteran was provided another VA examination in September 2010 at which time the examiner noted that the Veteran's tinea versicolor symptoms intensify when he becomes hot or is sweating, that the symptoms subside in a cold climate such as in winter, and that he has a flare-up every one to two years.  His onychogryphosis was reported as being constant, but did not cause pain.  It was also noted that the Veteran has his nails debrided in thickness and in length approximately every six months; he does not trim his own nails.  The tinea corporis was reported to be intermittent and cause itching and burning.  A physical examination revealed that the Veteran's back was clear with mild erythematous in his left axilla with central clearing; the right axilla was clear with no erythematous areas in his groin or buttocks.  It was also noted that the Veteran was treated in the summer of 2009 by his private dermatologist with the tablet form of Lamisil.  There were multiple superficial small hypopigmented spots that were all smaller than a pea and scattered on the Veteran's upper anterior chest wall, but there was no rash or erythematous lesions.  His legs had dry scaly reddish brown patches on the skin, and his feet had hallux nails.  

In an October 2010 addendum report, the VA examiner stated that the entire area affected by the Veteran's service-connected skin disability was under 10 percent.  It was also noted that the affected body areas on the upper chest wall, sock distribution, and nails are not considered chronically sun-exposed skin

In VA medical records dated in 2012, the Veteran denied having skin rashes, itching, and other skin problems.

During a May 2013 hearing, the Veteran testified that he uses the generic version of Lamisil and took four pills within a month.  He stated the medicine kept his condition under control for about a year, until the following summer when he experiences another flare.  He indicated that the condition never goes away completely and that he also uses body wash.  The Veteran further asserted that the previous VA examination was inadequate because the examiner did not use a measuring device.  He also believed that his condition had worsened "a little bit" since the examination.  He testified that the condition covers at least half of his body when he experiences a flare-up.

A March 2014 VA medical record notes that the Veteran had scattered erythematous in different stages of healing and erupting lesion.  It was assessed as possible folliculitis.

An April 2014 VA medical record indicates that the Veteran had been using fluconazole (anti-fungal medication) and ketoconazole shampoo.  It was also noted that he scattered lesions and foot fungus.  An examination revealed scattered erythematous papules and macules on the lateral abdomen, back, and upper and lower extremities.  It was specifically noted that the tinea versicolor was resolved.  He was advised to continue triaminolone cream and was started on oral terbinafine (anti-fungal medication) for three months.  The use of ketoconazole shampoo was discontinued.

A July 2014 VA medical record indicates that the Veteran had a follow-up appointment for tinea versicolor, bug bites, and tinea pedis.  It was noted that he had been on terbinafine tablets for tinea pedis and unguium for three months.  His feet were no longer flakey, and he had noticed new growth of toenails.  There was a new spot on the top of his head that was a bump, itchy, and a little sore; however, it was noted that it seemed to be getting smaller.  The Veteran still had blotchiness on the chest and back.  He was assessed as having resolved tinea versicolor for which he was to continue on ketoconazole shampoo; bug bites that had cleared; tinea pedis, unguium, and a prurigo nodule for which he was to continue treating with triaminolone cream until clear; poikiloderma of civatte; and diabetic dermatopathy.

The Veteran was afforded an additional VA examination in August 2014 at which time it was noted that he had been treated less than six weeks earlier with topical corticosteroids for tinea versicolor.  He had also been treated for the past six weeks or more, but not constantly, with an oral medication for onychomycosis of toenails and another topical medication for the tinea versicolor.  The VA examiner found the condition covered less than five percent of exposed body area and less than five percent had infections of the skin.  

A May 2015 VA medical record indicates that the Veteran's upper back and chest had poikiloderma, and he had a yellow right first toenail, as well as a first left toenail with leukonychia.  He also had some new growth on the vertex scalp with an excoriated, lichenified, hyperpigmented papule.  There was also a purple dome-shaped papule on the midline of the mid-back.  Among the diagnoses, it was noted that the Veteran's tinea versicolor was resolved.

A September 2015 VA medical record documents that the Veteran had a prurigo nodule removed from his scalp that has not been problematic.  He reported having some new rough spots on his arms, but they were asymptomatic.  On examination, he had a mild keratotic papule, erythematous patches with keratotic scaling, and tan keratotic papules on the elbows.  It was noted that the tinea versicolor and prurigo nodule were resolved, but he had actinic keratoses and seborrheic keratoses.

In March 2016, the Veteran claimed that his service-connected skin disability covered 75 percent of his body.  As a result, the Veteran was scheduled for another VA examination in January 2017 to ascertain the severity and manifestations of the disability.  However, as discussed above, he failed to report for that examination.

A VA medical record dated in March 2016 documents the Veteran's report that his skin is pink and itchy all over and that he had a rough spot on his back as well as three bad spots on his right lower leg.  The treatment provider indicated that the Veteran's tinea versicolor was controlled with ketoconazole shampoo and Nivea.  On examination, he had erythematous patches with keratoc scaling on the bilateral dorsal forearms, as well as diffuse xerotic scaling and mild erythema affecting approximately 75 percent of his body.  There was also a papule on the upper back, as well as erythema scaling and excoriations on the right lower leg.

An August 2016 VA medical record indicates that the Veteran denied having any current skin issues.

A September 2016 VA medical record notes that the Veteran had been using Efudex (antimetabolite antineoplastic agent) on his arms.  He also reported having a new rash on the lower legs that was described as smaller red itchy spots, and he indicated that his armpits had flared up with a fungus a few days earlier, which had since cleared.  It was further reported that he had seborrheic keratosis on his back that sometimes itches.  Upon examination, the Veteran was found to have erythematous patches with keratotic scaling on the bilateral dorsal forearm, but there was no hypopigmentation on the chest, back, and abdomen.  He also had erythematous nummular patches, scaling, and excoriations on the bilateral lower lefts, and there was a papule on the midline of the upper back.  It was specifically noted that his tinea versicolor was controlled with no involvement on examination.

A December 2016 VA medical record documented that there was no skin rash.  His skin was normal on inspection.

In summary, the evidence of record does not show that the Veteran's tinea versicolor with onychomycosis and tinea axillaris affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Indeed, an October 2010 VA addendum indicated that less than 10 percent of the Veteran's body was affected, and the August 2014 examination found that the disability affected less than 5 percent of his body.  The Board does acknowledge that the Veteran testified in May 2013 that over half of his body was affected and that he stated in March 2016 that 75 percent of his body was affected.  A VA medical record also documented diffuse xerotic scaling and mild erythema affecting approximately 75 percent of his body.  However, the available evidence does not indicate whether such symptomatology was attributable to his service-connected tinea versicolor with onychomycosis and tinea axillaris as opposed to a nonservice-connected skin disorder.  Indeed, VA medical records have indicated that his tinea versicolor has resolved and/or is under control and that he has other skin disorders, such as actinic keratoses, seborrheic keratoses, and poikiloderma.  Moreover, the Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for a VA examination.  According to 38 C.F.R. §  3.655, in an original compensation claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  The VA examination may have provided evidence to support the Veteran's claim, but due to his failure to report, the claim must be adjudicated based on the available evidence of record.  As such, the evidence available to the Board does not indicate whether the affected areas are a manifestation of the Veteran's service-connected skin disability.

The evidence of record also does not show that the Veteran's tinea versicolor with onychomycosis and tinea axillaris has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As noted above, the Veteran has been prescribed multiple medications and topical treatments, but they do not meet the criteria for a higher evaluation under Diagnostic Code 7806. See Johnson v. Shulkin, 16-2144 (Fed Cir. 2017).

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


